DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-7, received 11/25/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/25/2020 was considered.
The information disclosure statement filed 12/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-through information referred to therein has not been considered. It is noted that JP 2020194470 A is crossed through since a complete legible foreign copy is missing (i.e. only the title page and an English translation are provided); and JP 2019174790 A is crossed through since the provided copy includes many blank pages of missing text.
The information disclosure statement filed 6/10/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited reference JP 2011-112933 A is a duplicate listing from the 12/23/2021 IDS (i.e. cumulative listing); no legible copy of cited foreign patent document KR 10-2019-0087814 has been provided; and the listing for the CN Office Action dated 4/8/2022 does not include the pages or application number for which the Office Action pertains.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., U.S. Patent Application Publication Number 2018/0335602 A1 (hereafter Hu) in view of Ichihashi, U.S. Patent Application Publication Number 2017/0329099 A1 (hereafter Ichihashi).
Regarding claim 1, Hu discloses an optical member driving device comprising:
a carrier provided with a through hole (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1; elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R) for mounting an optical member (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1; elements 1-E, para. [0200], para. [0225], 5-L1, 6-L1, para. [0399] and/or 9-E) and comprising a rectangular outer shape (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1; elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R);
a housing comprising two opposite plates sandwiching the carrier and a plurality of column portions rising from one plate of the two plates toward the other plate of the two plates (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1; wherein lower plate may be considered element 1-B, and upper plate may be considered element 1-F or elements 1-H and 1-F together, and column portions are elements 1-B3; and wherein figures 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 include similar structure); and
springs arranged between the carrier and the housing (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1; elements 1-S1 and 1-S2 of figure 1-1, and the similar corresponding structure of figures 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1),
wherein chamfered corner surfaces are provided at four corners of the carrier (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1; elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R), and a damping member is provided between the corner surfaces and opposing surfaces of the column portions facing the corner surfaces (see at least figure 4-4C, element 4-P, and paragraphs [0007], [0231] and [0432]).
Hu does not explicitly disclose a damping member for other specific embodiments, or that the damping member is formed from a viscoelastic resin.
However, Ichihashi teaches an optical member driving device wherein a damping member may be placed between two surfaces, and that the damping member material may be elastic (e.g. a gel), may be a resin and have viscosity (see at least element 70a, as well as paragraphs [0125]-[0126] of Ichihashi).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical member driving device of Hu to include the teachings of Ichihashi so that a damping member may be placed between the carrier and column portions of the housing, and wherein the damping member may be formed of a viscoelastic resin, for the purpose of helping stabilize the carrier and absorb vibrations while having a reasonable expectation for success (para. [0231] of Hu, and paras. [0125]-[0126] of Ichihashi).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the damping member from a viscoelastic resin, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use a viscoelastic resin, for the purpose of choosing a suitable material to absorb vibrations while offering a desirable amount of deformation resistance and wearability. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 2, Hu in view of Ichihashi discloses the apparatus of claim 1, and wherein the carrier comprises two pairs of opposite side surfaces to form a rectangular outer shape, and the corner surfaces are regulated by one pair of the side surfaces and the other pair of the side surfaces (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1; side surfaces of elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R of Hu).
Regarding claim 3, Hu in view of Ichihashi discloses the apparatus of claim 1, and wherein the carrier comprises recess portions recessed at the four corners of peripheral edge portion of the through hole toward an opposite side of the plates, and the corner surfaces are regulated by the recess portions (see at least the embodiments of figures 1-1, 3-2, 3-3, 3-4C, 4-2, 4-4A through 4-4C, 5-3, 5-4, 6-3, 6-4, 8-3, 9-1 and/or 9-4; recessed portions of the top and bottom of the corner portions of elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R of Hu).
Regarding claim 4, Hu in view of Ichihashi discloses the apparatus of claim 3, and wherein the springs are fixed to the peripheral edge portion and extend to the housing through the recess portions (see at least the embodiments of figures 1-1, 3-2, 3-3, 3-4C, 4-2, 4-4A through 4-4C, 5-3, 5-4, 6-3, 6-4, 8-3, 9-1 and/or 9-4; recessed portions of the top and bottom of the corner portions of elements 1-S1, 1-S2, 3-70, 3-72, 4-70, 4-72, 5-40, 6-40, 6-50, 8-200, 8-300, 9-S1 and/or 9-S2 of Hu).
Regarding claim 5, Hu in view of Ichihashi discloses the apparatus of claim 1, and wherein the housing is a combination of a base comprising one plate and a cover comprising the other plate (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 of Hu; wherein lower plate may be considered element 1-B, and upper plate may be considered element 1-F or elements 1-H and 1-F together; and wherein figures 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 include similar structure), and
the plurality of column portions rise from four corners of the plate comprised in the base toward four corners of the plate comprised in the cover (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 of Hu; wherein column portions are elements 1-B3; and wherein figures 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 include similar structure).
Regarding claim 6, Hu in view of Ichihashi discloses a camera device comprising the optical member driving device according to claim 1 (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 of Hu, as well as paragraphs [0003], [0221], [0251]-[0255], [0309]-[0313], [0386]).
Regarding claim 7, Hu in view of Ichihashi discloses an electronic apparatus comprising the camera device according to claim 6 (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 of Hu, as well as paragraphs [0003], [0221], [0251]-[0255], [0309]-[0313], [0386]).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Kao et al., US 2019/0227258 A1 discloses a soft/viscose resin buffering material (paras. [0007], [0846], [0943], and claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/15/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872